Citation Nr: 1706215	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent for the period from October 27, 2006 to April 27, 2011. 

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU) for the period prior to March 10, 2015. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective October 27, 2006 (date of claim for service connection).  Subsequently, a May 2012 rating decision granted an initial 50 percent rating from October 27, 2006 to April 27, 2011, and an initial rating of 70 percent from April 27, 2011.  

In July 2010, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Little Rock, Arkansas, before a Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the record.  

In an August 2015 letter, the Board notified the Veteran that the Veterans Law Judge who presided over the July 2010 Board hearing had retired, and informed the Veteran of the procedural right to request another Board hearing.  The correspondence indicated that, if no response was received within 30 days, it would be assumed that the Veteran does not desire a new hearing.  No response from the Veteran was received. 

In October 2015, the Board granted service connection for bilateral lower extremity peripheral neuropathy, and denied both an initial rating in excess of 50 percent from October 27, 2006 to April 27, 2011 and an initial rating in excess of 70 percent from April 27, 2011 for the service-connected PTSD.  Subsequently, the Veteran's representative and the Secretary of Veterans Affairs agreed to a Joint Motion for "Partial" Remand (JMR) in June 2016 that partially vacated the Board's October 2015 decision to the extent that it denied an initial disability rating in excess of 
50 percent for PTSD for the period from October 27, 2006 to April 27, 2011.  The parties to the JMR also agreed that the evidence of record reasonably raises the issue of entitlement to a TDIU.  The remaining issues decided by the Board in 2015 (a grant of service connection for bilateral lower extremity peripheral neuropathy and an initial rating in excess of 70 percent for PTSD for the period from April 27, 2011) are abandoned as they were not appealed to the Court and are not before the Board at this time.  Subsequently, a December 2016 rating decision granted TDIU, effective March 10, 2015.  As such, the only remaining issues before the Board are entitlement to a higher initial rating in excess of 50 percent for PTSD for the period from period from October 27, 2006 to April 27, 2011 and entitlement to a TDIU for the period prior to March 10, 2015.  

In the instant decision, the Board discusses the relevant law and evidence and addresses whether the Veteran's PTSD symptoms and occupational and social impairment are similar to those in the 70 percent rating criteria, and grants TDIU.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  


FINDINGS OF FACT 

1.  For the rating period on appeal from October 27, 2006 to April 27, 2011, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as outbursts of anger, irritability, panic attacks, and exaggerated startle response.  

2.  For the rating period on appeal from October 27, 2006 to April 27, 2011, the service-connected PTSD has not been characterized by total occupational and social impairment.  

3.  For the period from April 2009, service-connected PTSD prevented the Veteran from retaining (maintaining) substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from October 27, 2006 to April 27, 2011, the criteria for a 70 percent disability rating, and no higher, for PTSD have been met.  38 C.F.R. §§ 1155,
5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  Resolving reasonable doubt in favor of the Veteran, for the period from April 2009 to March 10, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

The Board's October 2015 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not challenged or overturned on appeal.  The Court did state that the Veteran was free to submit additional evidence and argument on the remanded matters, and that the Board must consider any such evidence or argument provided.  VA has since received additional evidence, including a December 2016 private examination report, and the Veteran has waived initial review of these documents by the Agency of Original Jurisdiction (AOJ). 

In addition, the Board is granting a TDIU to the earliest date that the Veteran states he ceased full-time employment, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the generalized anxiety that is secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating 
service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2016) (directing that the secondary condition is to be considered as part of the original condition).

Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."    

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)." 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
50 percent disability rating assigned for the period from October 27, 2006 to April 27, 2011.  Specifically, a May 2009 statement reflects that the Veteran wrote that he is unable to maintain close relationships.  In a February 2010 letter, the Veteran described having marital problems and few friends.  A January 2017 statement reflects that the Veteran, through the representative, advanced that at least a 
70 percent rating is warranted for PTSD due to various symptoms, including suicidal ideation, hypervigilance, and depression. 

An April 2009 letter reflects a direct work supervisor witnessed mood swings and paranoia, and that the Veteran was easily upset, angered, and startled.  

An August 2007 VA examination report reflects that the Veteran reported depression, suicidal ideation without intent, intrusive thoughts, chronic nightmares, limited social interaction, problems relating to his wife, and that his brother was his only friend.  The August 2007 VA examiner assessed anger, considerable dysphoria, and did not discern hallucinations.  A GAF score of 48 was assigned.  

In September 2008, the Veteran was provided with a mental health assessment at a VA Medical Center.  The Veteran reported nightmares and intrusive thoughts related to Vietnam.  The VA psychiatrist noted additional symptoms including occasional depressed mood, low energy, insomnia, and low motivation when not working.  The September 2008 VA psychiatrist provided a GAF score of 71. 

In April 2010, the Veteran received mental health care from a VA Medical Center.  The April 2010 VA psychiatrist noted a history of occasional panic attacks and flashbacks and specifically wrote that the Veteran did not have any social or occupational impairment from the PTSD symptoms.  The VA psychiatrist provided a GAF score of 71.  

A May 2010 letter from S.S., a licensed psychologist, describes multiple PTSD symptoms including exaggerated startle response, maintaining a hypervigilant state, and avoidance of certain environments and anxiety triggers that result in panic attacks.

A July 2010 letter from a Vet Center counselor reflects that the Veteran received counseling for PTSD symptoms including disorganized thinking, outbursts of anger, sleep impairment, hypervigilance, exaggerated startle response, anxiety, and nightmares.  A GAF score of 55 was provided.  

During the July 2010 Board hearing, the Veteran testified to PTSD symptoms including intrusive thoughts and nightmares related to Vietnam, anxiety, and panic attacks.  See July 2010 Board hearing transcript.  The Veteran reported that these symptoms interfered with relationships with his wife and grandchildren.  The Veteran also testified that PTSD interfered with work because of high startle response and irritation with coworkers.  

In an April 2011 letter, the Veteran's employer wrote that, while the Veteran was able to perform his job duties, it proved to be a challenge at times.  Specifically, the employer referenced paranoia about coworker conversations and an obsessive and inflexible nature.  The employer wrote that the Veteran was frequently depressed, which he thought exacerbated the other traits.

An April 2011 VA examination report reflects that the Veteran reported panic attacks two to three times per week, irritability, being easily startled, frequent arguments with his wife, and a loss of interest in activities.  The April 2011 VA examiner assessed that symptoms of PTSD primarily impacted social relationships, and that exaggerated startle response and irritability likely impacted, but did not preclude, employment.  The April 2011 VA examiner did not discern hallucinations or delusions.  A GAF score of 60 was assigned.  

A December 2016 private examination report reflects that, after reviewing the lay and medical evidence of record, the private examiner opined that it is at least as likely as not that the Veteran's PTSD symptoms were severe from October 2006 to April 2011.  The private examiner also wrote that, for the period from October 2006 to April 2011, the Veteran was experiencing occupational and social impairment with deficiencies in most areas such as work, family relations, judgment and mood due such symptoms as paranoid ideation, suicidal ideation, extreme hypervigilance, and near continuous panic or depression affecting his ability to function independently, appropriately, and effectively.

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 27, 2006 to April 27, 2011, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as outbursts of anger, irritability, panic attacks, and exaggerated startle response.  Specifically, a review of the relevant lay and medical evidence, including the August 2007 VA examination report, the May 2010 letter from S.S., the July 2010 Vet Center letter, the April 2011 letter from a direct supervisor, and the December 2016 private examination report, as well as the Veteran's lay statements, reveals that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  Specifically, the August 2007 VA examination report reflects that the Veteran reported limited social interaction and problems relating to his wife with the August 2007 VA examiner assessing anger and considerable dysphoria.  The July 2010 Vet Center letter reflects outbursts of anger, hypervigilance, exaggerated startle response, and anxiety, and the April 2011 letter from a direct supervisor reflects paranoia about coworker conversations and an obsessive and inflexible nature.  In addition, the December 2016 private examiner opined that the Veteran's PTSD symptoms were severe from October 2006 to April 2011.  

The Board also finds that, for the rating period on appeal from October 27, 2006 to April 27, 2011, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 
100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from October 27, 2006 to April 27, 2011, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, review of the relevant lay and medical evidence, including the August 2007 and April 2011 VA examination reports and the December 2016 private examination report, does not reveal that the Veteran has experienced total occupational and social impairment.  The December 2016 private examination report reflects the private examiner opined that symptoms of PTSD manifested as occupational and social impairment with deficiencies in most areas from October 2006 to April 2011.  As such, the Board finds that the Veteran's symptomology and social and occupational impairment more nearly approximated the criteria for a 
70 percent rating for the period from October 27, 2006 to April 27, 2011, but did not more nearly approximate the higher 100 percent disability rating criteria for this period.  

Extraschedular Consideration

The Board has also evaluated whether the PTSD issue on appeal should be referred for consideration of an extraschedular rating for a psychiatric disability under 
38 C.F.R. § 3.321(b)(1)(2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology and degree of social and occupational impairment of the PTSD with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that are like or similar to the diagnostic criteria for a 70 percent rating for the initial rating period on appeal from October 27, 2006 to April 27, 2011.  For the period from October 27, 2006 to April 27, 2011, the service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including outbursts of anger, irritability, panic attacks, and exaggerated startle response.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The service-connected disabilities include PTSD, diabetes mellitus, and bilateral lower extremity peripheral neuropathy.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 
331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Initially, the Board will address the relevant period on appeal.  In this case, the Veteran seeks a TDIU based on PTSD rated as 70 percent disabling, decided herein, for the period prior to March 10, 2015.  The Board finds that the service-connected disability meets the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because service-connected PTSD is rated at 60 percent or more.  For the period from March 10, 2015 forward, pursuant to a December 2016 rating decision of the RO, the Veteran was awarded a TDIU.  As such, the period on appeal for entitlement to a TDIU is limited for the period prior to March 10, 2015, and the issue of entitlement to a TDIU from March 10, 2015 is rendered moot.  Sabonis v. Brown, 6 Vet app. 426 (1994).   

Next, the Board must address the date on which the Veteran first stopped working at a full-time, substantially gainful job.  Having reviewed all the evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran stopped working full-time in April 2009, and retired from part-time employment in June 2010.  A VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" received by VA in May 2015 reflects that the Veteran "last worked full-time" in November 2009 and "completely retired" in June 2010.  A June 2010 Arkansas Department of Human Services "Request for Personnel Action" reflects employment as a part-time registered nurse at an hourly rate of $30.00, and resignation effective June 3, 2010.  An April 2011 VA examination report reflects that the Veteran reported last working in June 2010 as a case manager with the Department of Human Services.  A December 2016 private examination report reflects that the private examiner opined that the service-connected PTSD likely precluded the ability to secure and follow substantially gainful employment beginning in April 2009 "when he last worked full-time."  The December 2016 private examiner also opined that it was unlikely that the Veteran was unemployable prior to April 2009.  See December 2016 private examination report.  

Based on the above, the Board finds that the Veteran is entitled to an effective date of April 2009 for the award of a TDIU as the evidence shows that the Veteran first stopped working at full-time, substantially gainful employment in April 2009.  
38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The Board further finds that the Veteran is not entitled to an effective date prior to April 2009.  As noted above, the evidence of record, including the Veteran's own written statements, demonstrate that the Veteran last worked full-time in April 2009.  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected PTSD prevented obtaining or maintaining substantially gainful employment from April 2009.  Vet Center treatment records and the December 2016 private examination report reflect that the Veteran was not employed due to PTSD.  
During the July 2010 Board hearing, the Veteran testified that PTSD interfered with work because of high startle response and irritation with coworkers.  In an April 2011 letter, the Veteran's employer wrote that, while the Veteran was able to perform his job duties, it proved to be a challenge at times.  Specifically, the employer referenced paranoia about coworker conversations and an obsessive and inflexible nature.  A January 2014 Vet Center letter reflects the Veteran's readjustment therapist wrote that symptoms and impairment of the service-connected PTSD precluded employment, and led to an early retirement.  A December 2016 private examination report reflects that the private examiner opined that the service-connected "severe" PTSD preclude employment beginning in April 2009. 

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precluded the type of employment for which he is trained and for which he has experience from beginning in April 2009.  Considering statements from the Veteran, the Vet Center, and the former employer, as well as the December 2016 private examination report, the Board finds that the Veteran's service-connected PTSD render him essentially unemployable 

and unable to maintain substantially gainful employment, regardless of occupation from April 2009; thus, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a) from April 2009.  8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER


For the initial rating period on appeal from October 27, 2006 to April 27, 2011, a rating of 70 percent for PTSD, but not higher, is granted.  

TDIU from April 2009, but no earlier, is granted.  



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


